Citation Nr: 0318434	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  96-49 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for senile dementia 
with depressive features, claimed as secondary to service-
connected residuals of a shell fragment wound of the 
occipital skull.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Luis Vidal-Arbona, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant's brother and a private psychiatrist


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1951 
to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In August 2002, a hearing was held before the undersigned 
Acting Veterans Law Judge issuing this Remand, who was 
designated by the Chairman of the Board of Veterans' Appeals 
(Board) to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A transcript of that hearing has been 
made part of the veteran's claims file.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  This additional development 
is undertaken in order to comply with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2002)), as 
well as with the holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Accordingly, further appellate consideration will be deferred 
at this time and this case is REMANDED for the following 
actions:

1.  Contact Dr. Luis A. Escabí (at Calle 
Génova, A-15, Ext. Villa Caparra, 
Guaynabo, PR  00966), and ask him for a 
copy of the initial evaluation of the 
veteran reportedly dated December 4, 1997, 
and for copies of any treatment records 
produced since March 12, 2002.

2.  Contact Dr. Julio Calcaño, at PMB 
#119, HC 01-29030, Caguas, PR  00725-
8900), and ask him to provide copies of 
any medical records other than the two-
page December 18, 1997, medical 
certificate that is already of record.

3.  Obtain copies of records reflecting VA 
outpatient medical treatment, to include 
mental health treatment, furnished to the 
veteran between April 1999 and the 
present.

4.  Once the above development has been 
accomplished, review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the veteran should again be 
notified of the applicable provisions of 
VCAA, including what evidence is needed to 
support his service connection claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

5.  Thereafter, both claims on appeal 
should be re-adjudicated in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the veteran and his 
private attorney should be provided 
another SSOC.  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



